                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                    Plaintiff,                          8:19CV112

     vs.
                                                          ORDER
KTC, LLC,

                    Defendant.


     The parties are engaged in settlement discussions.


     Accordingly,


     IT IS ORDERED:


     1)     The deadline for completing the parties’ Rule 26(f) Report is
            extended to September 20, 2019.


     2)     The clerk shall set a case management deadline of September 23,
            2019 to check on the status of this case.


     June 21, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
